Title: From George Washington to William Livingston, 27 April 1780
From: Washington, George
To: Livingston, William


          
            Dear Sir
            Head Quarters Morris Town 27th April 1780
          
          I have been honored with yours of the 25th inclosing a Certificate from Mr Boudinot that Colo. Billop, after he was the first time taken

by the Militia, was exchanged for Colo. Atlee a Continental Officer: But as Colonel Billop was the last time taken by a party of Continental troops and exchanged by Co⟨lo.⟩ Reynolds of the Militia, the account be⟨tween⟩ the State and Continent, so far as Bill⟨op is⟩ concerned, seems settled—However, as t⟨he⟩ releif of so valuable an Officer as Capt. FitzRandolph is made, by the enemy, to depend upon exchanging Capt. Pitcairne for him, I shall give directions to the Commy General of prisoners to send him in and to call for Capt. Fitzrandolph in return. The State will thereby become indebted to the Continent for an Officer of the Rank of a Captain, which they must take the first opportunity of paying. I have the honor to be Yr Excellency’s Most obt Servt
          
            ⟨Go: Washington⟩
          
        